Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event. Memorandum: The present record contains no findings of fact upon which either the decision or the amount of recovery could be predicated. A new trial of the issues should be had. All concur. (Appeal from a judgment of Niagara Supreme Court for plaintiff in an action for breach of contract. The order struck out defendants’ affirmative defenses and dismissed the counterclaim.) Present — McCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ.